DETAILED ACTION
This communication is in responsive to Amendment for Application 16/569005 filed on 10/28/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.
		Claims 1, 14 and 20 were amended. 

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 10/28/2020 complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Response to Arguments
4.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

5.	Applicant’s arguments in the amendment filed on 10/28/2020 regarding claim rejection under 35 USC § 103 with respect to Claims 1-20 are moot in view of the new ground of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.US 10440064 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent discloses every element of the current application. For example, claim 1 as issued disclose every element of claims 1, 14 and 20. This type of rejection is called anticipation type double patenting because the issued patent is narrower than current claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (hereinafter Garg) US 2012/0151042 A1 in view of Mao et al.  (hereinafter Mao) US 2015/0288733 A1 and further in view of Tiraspolsky et al. (hereinafter Tiraspolsky) US 2015/0326901 A1 and further in view of Tardelli et al. (hereinafter Tardelli) US 2013/0138745 A1. 

a system, comprising: a memory that stores instructions; and a processor that executes the instructions to perform operations (¶0066; memory and processor to execute instructions), the operations comprising: 
receiving a plurality of requests for content from a plurality of user devices (Fig. 1A & ¶0039-¶0045; user devices 191-197 request content from150 or 130. Also see Fig. 2, ¶0025 & ¶0051-¶0053; user via user devices request content at the same time including multicast or unicast e.g. VoD and SDV, see ¶0053-¶0054); 
synchronizing, in response to the plurality of requests fulfillment timeframes for delivering the content to the plurality of user devices (¶0013, when there is insufficient bandwidth to deliver the requested data and/or video content, a message may be delivered to the requester giving the option to have the requested content recorded, on a network DVR, for example, for viewing later, or with a certain time delay, “timeframes for delivering” or using an alternate delivery bandwidth. Note that Examiner’s interpretation of timeframes is consistent with ¶0038 of instant specification, timeframes are “indicate time periods that the users would like to receive the content from the system 100.” Also see ¶0045-¶0058 & Fig. 2; If the necessary bandwidth for delivery of the requested content is not available over the requested delivery path, a message may be sent, such as from a provider, for example, providing the requester the option of recording the content, such as on a nDVR, for later delivery over the requested or an alternate delivery path, or for contemporaneous delivery over an alternate delivery path, at step 230.The message may be sent from a hardware or 
and confirming the fulfillment timeframes (¶0045-¶0063 & Fig. 2; The message may be sent from a hardware or software device interoperably connected to a content delivery network, and to a user device, for prompting a user to respond to a message. For example, at step 230, the message sent to a user may ask whether an alternative delivery is acceptable.  At step 240 the alternate bandwidth may be reserved, and the method provides for the delivery of the SDV channel via the VOD allocated bandwidth in this example.  At step 250, the alternate bandwidth, such as the VOD allocated bandwidth, may be monitored for delivery of the requested content, such as the SDV channel, which is delivered at step 260);  

Garg does not expressly teach “and when a threshold number of requests of the plurality of requests for the content are received,” “based on a proposal for agreeing to the fulfillment timeframes provided in a text message received from a first user device of the plurality of user devices,” & “wherein an option for making the proposal for agreeing to the fulfillment timeframes is provided on a profile of a user using the first user device.”
Mao teaches and when a threshold number of requests of the plurality of requests for the content are received (Mao teaches Figs. 5, 7 & ¶0039, ¶0056 & ¶0089 threshold number of requests is met, the system allow profiles to remain synchronized). 

Garg in view of Mao does not expressly teach “based on a proposal for agreeing to the fulfillment timeframes provided in a text message received from a first user device of the plurality of user devices,” & “wherein an option for making the proposal for agreeing to the fulfillment timeframes is provided on a profile of a user using the first user device.”
Tiraspolsky teaches “based on a proposal for agreeing to the fulfillment timeframes provided in a text message received from a first user device of the plurality of user devices,” (¶0012, ¶0035 & ¶0040; when a viewer (also referred to herein as a "user") agrees to delayed VOD playback or schedules VOD playback for a future time, the full VOD asset (e.g., program content) in the best quality can be delivered in a not-real-time mode (e.g., using off-peak traffic hours) and can be stored in a local cache of the user's requesting device with the same copyright protections (e.g., license/encryption keys) as the original VOD stream)
& “wherein an option for making the proposal for agreeing to the fulfillment timeframes is provided on a profile of a user using the first user device” (¶0020; application server 150 may communicate with a customer profile and billing system to 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Tiraspolsky into the system of Garg in view of Mao in order to reduce overall network traffic during peak periods and ensure a high-quality VOD experience for individual viewers (¶0012). Utilizing such teachings enable the system to implement Tiraspolsky teachings above without changes to existing content delivery networks (¶0040). 

Garg in view of Mao and further in view of Tiraspolsky do not expressly teach “provided in a text message” in the limitation “based on a proposal for agreeing to the fulfillment timeframes provided in a text message received from a first user device of the plurality of user devices” (¶0093, ¶0111-¶0130 & figs. 7-11; Tardelli teaches analyzing content of text message  though use of parsing engines, natural language engines, rhetorical libraries or other techniques to automatically analyze a text message to determine details of the message then the message is provided to another communications management agent that is associated with the intended recipient of the message).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of analyzing a text 

Regarding Claim 2, Garg in view of Mao and further in view of Tiraspolsky & Tiraspolsky teach the system of claim 1, Mao further teaches wherein the operations further comprise determining when the threshold number of requests of the plurality of requests for the content have been received (Mao teaches Figs. 5, 7 & ¶0039, ¶0056 & ¶0089 threshold number of requests is met, the system allow profiles to remain synchronized).

Regarding Claim 3, Garg in view of Mao and further in view of Tiraspolsky & Tiraspolsky teach the system of claim 1, Garg further teaches wherein the operations further comprise synchronizing the fulfillment timeframes based on a preset time interval (¶0013, when there is insufficient bandwidth to deliver the requested data and/or video content, a message may be delivered to the requester giving the option to have the requested content recorded, on a network DVR, for example, for viewing later, or with a certain time delay, “timeframes for delivering” or using an alternate delivery bandwidth. Note that Examiner’s interpretation of timeframes is consistent with ¶0038 of instant 

Regarding Claim 4, Garg in view of Mao and further in view of Tiraspolsky & Tiraspolsky teach the system of claim 1, Garg teaches wherein the operations further comprise determining an availability of a wireless network to the plurality of user devices prior to delivering the content to the first user device (Figs. 2-3 and related paragraphs; user may select to record the programs using different networks e.g. wireless network).

Regarding Claim 5, Garg in view of Mao and further in view of Tiraspolsky & Tiraspolsky teach the system of claim 1, Garg teaches wherein the operations further comprise determining an availability of a satellite network to the plurality of user devices prior to delivering the content to the first user device (Figs. 2-3; user may select to record the programs using different networks including satellite network as in ¶0025 & ¶0044).

Regarding Claim 6, Garg in view of Mao and further in view of Tiraspolsky & Tiraspolsky teach the system of claim 1, Garg teaches wherein the operations further comprise delivering the content to a storage device (¶0045; nDVR 140 of Fig. 1A may record the requested content. Also see Fig. 2 and related paragraphs; storing content to a storage device).

Regarding Claim 7, Garg in view of Mao and further in view of Tiraspolsky & Tiraspolsky teach the system of claim 6, Garg teaches wherein the operations further comprise facilitating delivering of the content from the storage device to the plurality of user devices (¶0045-
Regarding Claim 8, Garg in view of Mao and further in view of Tiraspolsky & Tiraspolsky teach the system of claim 1, Garg teaches wherein the operations further comprise facilitating presentation of the content (Fig. 2, ¶0013, ¶0026, ¶0028 & ¶0058; generating a menu where a message is sent to a requester with the option of recording the content for delivery over an alternate route. Note that a menu is used e.g. VoD and others in ¶0065).

Regarding Claim 9, Garg in view of Mao and further in view of Tiraspolsky & Tiraspolsky teach the system of claim 1, Garg teaches wherein the operations further comprise providing a menu of content delivery options for delivering the content (Fig. 2, ¶0013, ¶0026, ¶0028 & ¶0058; generating a menu where a message is sent to a requester with the option of recording the content for delivery over an alternate route. Note that a menu is used e.g. VoD and others in ¶0065).

Regarding Claim 10, Garg in view of Mao and further in view of Tiraspolsky & Tiraspolsky teach the system of claim 9, Garg teaches wherein the operations further comprise receiving a selection of a content delivery option of the content delivery options from the first user device (Fig. 2, ¶0013, ¶0026, ¶0028 & ¶0058; generating a menu where a message is sent to a requester with the option of recording the content for delivery over an alternate 

Regarding Claim 11, Garg in view of Mao and further in view of Tiraspolsky & Tiraspolsky teach the system of claim 1, Garg teaches wherein the operations further comprise facilitating transfer of the content from the first user device to a second user device (Fig. 1A, Fig. 2 and related paragraphs, user device 190 may be a settop box 191.  Settop box 191 may modulate data for transmission and may demodulate received data for display to user 198.  Settop box 191 may be coupled to and/or incorporate a display device 195, which may be capable of rendering received signals for display to user 198.  Settop box 191 may operate using bidirectional communication, meaning settop box 191 may enable user 198 to interact with system 100).

Regarding Claim 12, Garg in view of Mao and further in view of Tiraspolsky & Tiraspolsky teach the system of claim 1, Garg teaches wherein the operations further comprise employing storage- based buffering to assist during a low-bandwidth delivery mode (using VoD implies this limitation. For example, see Fig. 3 & ¶0064; the VoD may operate on a first come first served basis.  In such a configuration, a lower threshold may be used to determine that bandwidth availability exists.  For example, if the requested content is 3.75 Mbps and the total capacity of the VoD system is 37 Mbs, bandwidth may be assessed as available at any level of less than 30 Mbps).
Regarding Claim 13, Garg in view of Mao and further in view of Tiraspolsky & Tiraspolsky teach the system of claim 1, Garg teaches wherein the operations further comprise delivering the content via a cellular network if delivering the content does not use up a threshold amount of bandwidth (This limitation is implied from Fig. 2 and related paragraphs where the system assess the bandwidth and based on the bandwidth the system decides on an alternate route. Additionally, see Fig. 3 & ¶0064; in the case bandwidth is not reserved, the VoD may operate on a first come first served basis.  In such a configuration, a lower threshold may be used to determine that bandwidth availability exists.  For example, if the requested content is 3.75 Mbps and the total capacity of the VoD system is 37 Mbs, bandwidth may be assessed as available at any level of less than 30 Mbps).

Claims 14-20 are substantially similar to the above limitation, thus the same rationale applies. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455